DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3 and 7-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 11-13 and 17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 07, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Garrett Balich (reg. #65,016) on February 23, 2022.

Claim 19, Line 1 has been amended as follows, “The method of claim 11, wherein at least a portion”
Claim 20, Line 1 has been amended as follows, “The method of claim 11, wherein the lubrication”
The above amendments have been made to the claims filed December 15, 2021 to correct a 35 U.S.C. 112(d) issue wherein the preamble failed to incorporate the method recited in the claim upon which these claims depended. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the claim has been amended to recite “a dispersion cone adjacent to the outlet of the lubrication channel, wherein the dispersion cone comprises at least one airfoil shaped spar on an interior of the dispersion cone, the at least one airfoil shaped spar is integral to the dispersion cone, and the at least one airfoil shaped spar is configured to increase dispersion of a lubricant traveling through the dispersion cone.” Applicant’s arguments, see pg. 8-9 of the response, filed December 15, 2021 with respect to Peterson et al. (US 8,672,550 B1) are found to be persuasive. In particular, there is no indication that the use of breaking up solids would lead to airfoils for the purpose of dispersion of lubrication. According to paragraphs [0017-0018] of the Specification filed January 07, 2020, the airfoil shaped spar helps increase the dispersion of lubricant as the lubricant travels through the dispersion cone. There does not appear to be any indication that the prior art would lead to the placement of an airfoil shaped spar specifically at a dispersion cone portion of the lubrication channel for the purpose of increasing dispersion without improper hindsight of Applicant’s disclosure. Therefore, Claim 1 is considered to be allowable.  
Claims 2-3 and 7-10 subsequently depend upon Claim 1. 
	Claim 11 sufficiently includes all the allowable subject matter of Claim 1 and is allowable for the same reasons set forth above with respect to Claim 1.
	Claims 12-13 and 17-20 subsequently depend upon Claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745